Citation Nr: 1718609	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-09 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for depression.

2.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for a lumbar strain disability for the period from March 1, 2014.  

3.  Entitlement to a higher initial (compensable) disability rating (or evaluation) for right lower extremity radiculopathy. 

4.  Entitlement to a higher initial (compensable) disability rating (or evaluation) for left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1982 to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, June 2012, August 2014, and September 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A claim for an increased disability rating for the service-connected lumbar spine disability was received in March 2009.  The April 2009 rating decision granted a 10 percent increased disability rating for lumbar strain effective March 17, 2009 (the day the increased rating claim was received by VA).  

A claim for an increased disability rating for the service-connected psychiatric disorder (depression) was received in April 2012.  The June 2012 rating decision granted a 30 percent increased disability rating for depression effective April 17, 2012 (the day the increased rating claim was received by VA).  The August 2014 rating decision, in pertinent part, granted a 100 percent temporary total rating for the service-connected lumbar strain for surgical treatment necessitating convalescence from January 16, 2014 to March 1, 2014, and continued the 10 percent disability rating from March 1, 2014.

In an August 2015 decision, the Board, in pertinent part, granted a 20 percent increased disability rating, but no higher, for the lumbar strain disability from March 17, 2009 to January 16, 2014, denied an extension of the temporary total disability rating for convalescence following surgery beyond March 1, 2014, granted service connection for right and left lower extremity radiculopathy secondary to the service-connected lumbar strain disability, and remanded the issues of an increased disability rating in excess of 30 percent for depression and an increased disability rating in excess of 10 percent for the lumbar strain disability from March 1, 2014 for additional development.    

The September 2015 rating decision implemented the August 2015 Board decision and, in pertinent part, assigned initial noncompensable (0 percent) disability ratings for the right and left lower extremity radiculopathy effective June 11, 2009 (the date the disabilities were first diagnosed by the evidence of record). 

As discussed in the August 2015 Board decision, the Board bifurcated the issue of an increased rating for the lumbar strain.  The August 2015 Board decision granted a 20 percent disability rating for the lumbar strain disability from March 17, 2009 (the date the increased rating claim was received by VA) to January 16, 2014 (the effective date of the temporary total 100 percent disability rating) and remanded the issue of an increased disability rating in excess of 10 percent for the period from March 1, 2014.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).  As such, with respect to the service-connected lumbar strain disability, the only issue still on appeal is entitlement to an increased disability rating in excess of 10 percent from March 1, 2014; therefore, the earlier appeal period will not be further discussed.  

The Board is remanding the issues of an increased disability rating for the lumbar strain disability from March 1, 2014 and higher initial ratings for right and left lower extremity radiculopathy.  With respect to the issue of an increased disability rating for depression, decided herein, in August and November 2015, the Board remanded the issue to afford the Veteran a VA examination to assist in determining the current severity of the depression.  As discussed in detail below, the Veteran did not appear for the scheduled VA psychiatric examination in November 2016 - the development ordered by the previous remands for this issue.  As such, the Board finds that there has been substantial compliance with the prior Board remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In May 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge in St. Petersburg, Florida (a Travel Board hearing).  A transcript of the hearing is of record.  

The issues of an increased disability rating in excess of 10 percent for the lumbar strain disability from March 1, 2014 and higher (compensable) initial disability ratings for right and left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire increased rating period from April 17, 2012, the Veteran's depression has more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, irritability, sleep impairment, one instance of homicidal ideation without intent or plan, and suicidal ideation in August and September 2011 without intent or plan. 

2.  For the entire increased rating period from April 17, 2012, the Veteran's depression has not more nearly approximated occupational and social impairment with reduced reliability and productivity.




CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 30 percent for depression have not been met or more nearly approximated for any part of the increased rating period from April 17, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.	 §§ 4.3, 4.7, 4.130, Diagnostic Code 9440 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the issue of an increased disability rating for depression, decided herein, in this case, notice was provided to the Veteran in April 2012, prior to the initial adjudication of the increased rating claim in June 2012.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) disability benefit records, VA examination reports, a copy of the May 2015 Board hearing transcript, and lay statements.    

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the report of which has been associated with the claims file) in May 2012.  In accordance with the Board's August and November 2015 remand instructions, in September 2016, the Veteran was notified by the AOJ that he would be scheduled for a VA examination(s) in connection with the issues on appeal.  A VA examination was scheduled for November 2016, and notice was sent to the Veteran.  A report from the VA Medical Center (VAMC) notes that the Veteran failed/refused, without explanation, to report for the scheduled examination.  

The March 2017 supplemental statement of the case informed the Veteran of the failure to report for the VA examination scheduled in November 2016 and asked him to notify the AOJ if he was willing to report to an examination and would like one to be rescheduled.  No response has been received from the Veteran indicating his willingness to report for an additional VA examination.   

In this case, there is no showing in the record of good cause for the Veteran's failure to report for the scheduled examination and the Veteran has not offered a reason for his failure to report.  There is no indication in the record that the letter notifying the Veteran of the November 2016 VA examination was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  The AOJ confirmed the Veteran's current mailing address and none of the correspondence sent to the Veteran was returned to VA as undeliverable.

While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist a veteran in developing his or her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  As such, remand for additional VA examination is not warranted and the Board will decide the appeal on the basis of the existing record.  38 C.F.R. § 3.655 (2016).

Based on the above, the Board finds that the May 2012 VA examination report is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue of an increased rating for depression.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, conducted a psychiatric examination, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.

The Veteran testified at a hearing before the Board in May 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal.  

With respect to the increased rating for depression on appeal decided herein, the Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems associated with the depression, including the social and occupational impairment caused by the psychiatric symptomology.  As the Veteran presented evidence of symptoms and occupational and social impairments due to depression, and there is additionally medical evidence reflecting the severity of the depression, there is both lay and medical evidence reflecting on the degree of disability, and there is no overlooked, missing, or outstanding evidence as to this issue.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the issue based on the current record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.     

Increased Rating for Depression

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2016).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the increased rating period.

The Veteran is in receipt of a 30 percent disability rating for the service-connected depression from April 17, 2012 (the date the claim was received by VA) under 38 C.F.R. § 4.130, Diagnostic Code 9440.  As such, the relevant temporal focus is the evidence concerning the state of the disability from the time period beginning one year before the claim was filed - i.e., April 17, 2011.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R.	 § 4.130.
	
A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the depression symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for depression.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Throughout the course of the appeal, the Veteran has contended generally that the service-connected depression has been manifested by more severe symptoms than those contemplated by the 30 percent disability rating assigned.  In a June 2012 notice of disagreement, the representative contended that the outpatient treatment records warrant a 50 percent rating.  In a May 2014 substantive appeal (on a VA Form 9), the representative contended that the symptoms of depression have increased with the Veteran being seen repeatedly on an outpatient basis over the past couple of years.    

After a review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period from April 17, 2012, the Veteran's depression has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and more nearly approximates the criteria for the 30 percent disability rating currently assigned under Diagnostic Code 9440.

SSA disability benefit records note that the Veteran reported depression and sleep impairment.  VA treatment records dated from August 2011 to February 2012 note that the Veteran's thought process was relevant and goal directed and no delusional thinking was evident.  

An August 2011 VA treatment record notes that the Veteran had been referred for psychological evaluation for depression with homicidal and suicidal ideation.  The Veteran reported that he had to close his business, was being sued, his girlfriend was leaving him, and his house was foreclosed on the previous year.  The Veteran endorsed suicidal ideation, but denied intent indicating that "I do not want to do that."  The Veteran denied homicidal ideation and visual or auditory hallucinations.  The Veteran reported depression, hopelessness, difficulty sleeping, reduced appetite, anhedonia, suicidal ideation, difficulty concentrating, fatigue, lack of motivation, and irritability, agitation, and frustration.  

The August 2011 VA treatment record notes that the Veteran was currently in a relationship for the previous six years.  Dysphoric and anxious affect with depressed, frustrated, and irritated mood were noted.  A diagnosis of major depression, single, severe without psychosis was rendered and a GAF score of 48 was assigned.      

A subsequent August 2011 VA treatment record notes that the Veteran endorsed an episode of homicidal and suicidal ideation the previous Sunday, but that he got away from the situation and let everything calm down.  The Veteran denied homicidal or suicidal plans.  August 2011 VA treatment records note that the Veteran reported one suicidal thought following an argument with his girlfriend, but it passed quickly.  The Veteran presented with euthymic affect with wide range, and endorsed suicidal ideation, without plan or intent.  The Veteran reported becoming frustrated easily, irritability, and a desire to be left alone.  The Veteran reported occasionally becoming confused and forgetful.  

September 2011 VA treatment records note that the Veteran reported having an argument with his girlfriend where he threatened to kill himself.  The Veteran presented with anxious and dysphoric affect with wide range.  The Veteran endorsed on passing suicidal thought, but denied plan and intent.  October 2011 VA treatment records note that the Veteran reported an argument with his girlfriend and that he had decided to end their relationship.  The Veteran reported feeling depressed and sad, but denied suicidal ideation, plan, or intent.  The Veteran presented with dysphoric and anxious affect with wide range.  

VA treatment records dated from November 2011 to February 2012 note that the Veteran presented with a euthymic affect with wide range.  Assessments of depression, partner relational problem, and a history of psychiatric hospitalization for suicide were rendered.  A November 2011 VA treatment record notes that the Veteran reported an argument with his girlfriend.  A November 2011 VA treatment record notes that the Veteran had not been suicidal in months and the suicide flag should be removed from the file. 
    
A December 2011 VA treatment record notes that the Veteran reported not feeling "as down, as long" after starting Wellbutrin (psychiatric medication).  A February 2012 VA treatment record notes that the Veteran reported feeling well and that his mood has been stable.  The Veteran reported that his relationship with his girlfriend was improving and they were trying to work things out.  The February 2012 VA treatment record noted that psychotherapy was terminated at that time because the Veteran had met his goals and was feeling and coping well.  A September 2012 VA treatment record notes that the Veteran's depression was doing well with Wellbutrin.  

A May 2012 VA examination report notes that the Veteran has been divorced three times, has been in his current relationship for six years, and has four to five close friends.  The Veteran reported that he was currently prescribed Wellbutrin that helped manage his psychiatric symptoms with him no longer having suicidal thoughts.  The Veteran denied being in a physical altercation since the previous August 2010 VA examination.  The Veteran indicated sleeping six to 10 hours per night, fair energy, and fair concentration.  The Veteran denied current suicidal or homicidal ideation.  The Veteran reported that, when he was 17 or 18 years old, he pointed a shotgun at himself and pulled the trigger, but forgot to load the gun.    

The May 2012 VA examiner noted symptoms of depressed mood and anxiety.  The VA examiner noted that the Veteran had chronic mild anxiety that was precipitated by crowds and mild depressed mood one to two days per month.  The VA examiner opined that the Veteran's depressive disorder, not otherwise specified (NOS) has been manifested by occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress with symptoms controlled by medication and assigned a GAF score of 72.   

An April 2014 VA treatment record notes that the Veteran's depression had resolved because, while the Veteran reported occasional mood swings related to pain, he denied suicidal or homicidal ideation, depression, anxiety, or hallucinations.  The Veteran reported that he had gotten married and purchased a home.  The VA treatment record notes that the depression was overall in remission with the Veteran's new lifestyle changes.  An April 2014 screen for depression was negative.  A May 2014 VA treatment record notes that the Veteran denied any anxiety, depression, suicidal or homicidal ideations, or hallucinations.  

At the May 2015 Board hearing, the Veteran reported "anger spells," especially in bad weather when he is unable to do things and that it helps to isolate himself so he does not "try to kill her in that sense."  The Veteran reported having few friends and that he lives "out in the middle of nowhere" and keeps to himself.  The Veteran reported that when he has a bad day he tries to stay away from people.  See Board hearing transcript at 13-14.   

A May 2015 VA treatment record notes that the Veteran was oriented to time, person, and place, had appropriate mood and affect, and memory, judgment, and insight were intact.  An October 2016 VA treatment record notes a negative screen for depression.

Based on the above, the Board finds that, for the entire increased rating period, the Veteran's depression has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, irritability, sleep impairment, one instance of homicidal ideation without intent or plan, and suicidal ideation in August and September 2011 without intent or plan, which more nearly approximates the criteria for a 30 percent disability rating under Diagnostic Code 9440 that is currently assigned.  38 C.F.R. §§ 4.3, 4.7, 4.130.  The Board finds that the weight of the lay and medical evidence demonstrates that the Veteran's depression has not more nearly approximated occupational and social impairment with reduced reliability and productivity (the criteria for a 50 percent rating under Diagnostic Code 9440).  

As noted above, the Veteran sought mental health treatment for depression from August 2011 to February 2012 (shortly before he filed the current claim) and has not sought any mental health treatment since that time.  An April 2014 VA treatment record indicates that the Veteran's depression has resolved.  Review of the VA treatment records and VA examination report note that the Veteran did not have flattened affect, impairment of short-term or long-term memory, panic attacks more than once a week, circumstantial, circumlocutory, or stereotyped speech, impaired judgment, or impaired abstract thinking.  While the Veteran's affect has been described at time as dysphoric, anxious, and euthymic, flattened affect has not been noted.  Further, while the Veteran reported occasionally becoming confused and forgetful,  see e.g., August 2011 VA treatment records, the Board does not find that this rises to the level of short-term memory impairment contemplated by the 50 percent rating criteria.  

The Veteran's avoidance of crowds has been attributed to his anxiety.  See May 2012 VA examination report.  Anxiety is "the unpleasant emotional state consisting of psychophysiological responses to anticipation of unreal or imagined danger, ostensibly resulting from unrecognized intrapsychic conflict . . . psychological concomitants include feelings of impending danger, powerlessness, apprehension, and tension."  Dorland's Illustrated Medical Dictionary 113 (31st ed. 2007).  

While the Veteran stated that he tends to isolate himself when he is having a bad day, see e.g., May 2015 Board hearing transcript, the Board finds that the social impairment caused by this symptomatology does not more nearly approximate occupational and social impairment with reduced reliability and productivity.  The evidence of record reflects that, while the Veteran and his then-girlfriend (now spouse) were having relationship problems in late 2011, these issues resolved and they are now married and bought a house together.  At the May 2012 VA examination, the Veteran reported having four to five friends.  

To the extent that the Veteran's psychiatric disorder has been manifested by irritability, frustration, agitation, and one episode of homicidal ideation, see August 2011 VA treatment records, or "anger spells," see May 2015 Board hearing transcript, the evidence of record does not reflect unprovoked irritability with periods of violence (a symptom contemplated by a 70 percent disability rating under Diagnostic Code 9440) or persistent danger of hurting others (a symptom contemplated by a 100 percent disability rating under Diagnostic Code 9440).  The VA treatment records reflect that the Veteran was able to remove himself from the situation and calm down.  Apart from this singular instance, the VA treatment records note that the Veteran consistently denied homicidal ideation, intent, or plan.  Further, at the May 2012 VA examination, the Veteran denied any physical altercations since the August 2010 VA examination and denied homicidal ideation.  An irritable mood is "a mood that is easily annoyed or provoked to anger."  Dorland's Illustrated Medical Dictionary 1179 (32nd ed. 2012).  Anxiety (a symptom contemplated by the 30 percent rating criteria) can manifest as irritability.  See DSM-5 123 (2013).  The Board finds that the degree of irritability noted in the record (that appears to have largely resolved by February 2012) and one instance of homicidal ideation does not more nearly approximate the criteria for a 50, 70, or 100 percent rating, but rather reflects a lesser degree of social and occupational impairment.   

August to September 2011 VA treatment record note a few instances of suicidal ideation without intent or plan (a symptom contemplated by a 70 percent disability rating under Diagnostic Code 9440) that resolved.  Beyond these notations, the Veteran has consistently denied suicidal ideation, intent, or plan.  The Board finds the facts of this case to be distinguishable from the Court's recent holding in Bankhead v. Shulkin, No. 15-2404, 2017 U.S. App. Vet. Claims LEXIS 435, *18-19 (Vet. App. Mar. 27, 2017) that the presence of suicidal ideation alone may cause occupational and social impairment with deficiencies in most areas (a 70 percent disability rating under 38 C.F.R. § 4.130).  Under the unique facts of Bankhead, the claimant was noted to have had recurrent suicidal thoughts and behaviors of varying severity, frequency, and duration throughout the relevant appeal period.  

This case is distinguishable from Bankhead because, here, the Veteran has not had multiple instances of suicidal ideation (passive or otherwise) throughout the appeal period.  Rather, the Veteran had a few limited instances of suicidal ideation in August and September 2011.  The VA treatment records dated throughout the appeal period and the May 2012 VA examination report note that, since that time, the Veteran has consistently denied suicidal thought, intent, or plan.  Based on the facts of this case, the Board finds that the August to September 2011 suicidal ideation does not more nearly approximate occupational and social impairment with deficiencies in most areas, but rather reflects a less degree of impairment that is contemplated by the 30 percent disability rating currently assigned.   

The Board has weighed and considered the GAF scores during the initial rating period, which have ranged from 48 to 72 - reflecting serious to transient psychiatric symptoms throughout the appeal period.  DSM-IV at 46-47.  The Board has also considered the May 2012 VA examiner's opinion that the depressive disorder has been manifested by occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress with symptoms controlled by medication (the criteria for a 10 percent disability rating under Diagnostic Code 9440).  The Board finds that the GAF scores and May 2012 VA examiner's opinion, when read together with the other evidence of record, reflect that the Veteran experienced mild to moderate psychiatric symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, more nearly approximating the criteria for the 30 percent disability rating currently assigned under Diagnostic Code 9440.  See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture"); see also 38 C.F.R. § 4.130.   

The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  Based on the above, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a 30 percent rating based on symptoms and the degrees of social and occupational impairment; therefore, a disability rating in excess of 30 percent for depression is not warranted for any part of the increased rating period from April 17, 2012.  See 38 C.F.R.	 §§ 4.3, 4.7.

Extraschedular Considerations

The Board has considered whether referral for an extraschedular rating would have been warranted for depression for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the depression are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9440, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's depression has been manifested by depressed mood, anxiety, irritability, sleep impairment, one instance of homicidal ideation without intent or plan, and suicidal ideation in August and September 2011 without intent or plan.  

These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the depression, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in the August 2015 decision (implemented in a September 2015 rating decision), the Board granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from March 29, 2010; therefore, the issue of entitlement to a TDIU is not in appellate status.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009).     


ORDER

An increased disability rating in excess of 30 percent for depression is denied.


REMAND

Increased Rating for Lumbar Strain Disability

Pursuant to the August and November 2015 Board remand instructions, a VA examination was scheduled for November 2016 and notice was sent to the Veteran.  In September 2016, the Veteran was notified by the AOJ that he would be scheduled for a VA examination in connection with the issues on appeal.  A report from the VAMC notes that the Veteran failed/refused, without explanation, to report for the scheduled examination.  The March 2017 supplemental statement of the case informed the Veteran of the failure to report for the VA examination scheduled in November 2016 and asked him to notify the AOJ if he was willing to report to an examination and would like one to be rescheduled.  No response has been received from the Veteran indicating his willingness to report for an additional VA examination.   

In this case, there is no showing in the record of good cause for the Veteran's failure to report for the scheduled examination and the Veteran has not offered a reason for his failure to report.  There is no indication in the record that the letter notifying the Veteran of the November 2016 VA examination was not received.  See Ashley, 2 Vet. App. 62; Mindenhall, 7 Vet. App. 271.  The AOJ confirmed the Veteran's current mailing address and none of the correspondence sent to the Veteran was returned to VA as undeliverable.  As such, remand for additional VA examination is not warranted.  38 C.F.R. § 3.655; see Wood, 1 Vet. App. 190; Turk, 21 Vet. App. at 568.

However, VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  May 2015 and October 2016 VA treatment records note that the Veteran receives private treatment for the chronic back disability.  Private treatment records dated after April 2014 have not been associated with the claims file and appear potentially relevant to the issue of an increased rating for the lumbar strain disability from March 1, 2014.  As such, the Board finds that remand is necessary to attempt to obtain these records.      

Initial Ratings for Right and Left Lower Extremity Radiculopathy

The September 2015 rating decision, in pertinent part, implemented the Board's grant of service connection for right and left lower extremity radiculopathy, as residuals of the service-connected lumbar strain disability, and assigned initial noncompensable (0 percent) disability ratings effective June 11, 2009 (the date the disabilities were first diagnosed by the evidence of record).   In November 2015, the Veteran filed a timely notice of disagreement with the initial disability ratings assigned for right and left lower extremity radiculopathy.

In cases in which a form is provided by the AOJ for purposes of initiating an appeal, a completed and timely submitted copy of that form identifying the determinations with which the claimant disagrees constitutes a notice of disagreement.  38 C.F.R. § 20.201(a) (2016).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2016).    

The November 2015 notice of disagreement was properly filed with the AOJ on the format required by VA regulations.  See 38 C.F.R. § 20.201(a)(1).  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issues of higher (compensable) initial disability ratings for right and left lower extremity radiculopathy for further procedural action.        

Accordingly, the issues of an increased disability rating in excess of 10 percent for lumbar strain disability from March 1, 2014 and higher (compensable) initial disability ratings for right and left lower extremity radiculopathy are REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issues of initial disability ratings in excess of 0 percent for right and left lower extremity radiculopathy.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  The AOJ should contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for symptoms and residuals associated with the lumbar strain disability (and not already of record), specifically any records dated from 2014 to present.

The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for symptoms and residuals associated with the lumbar strain disability.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.  

3.  Then, readjudicate the issue of an increased disability rating for the lumbar strain disability for the period from March 1, 2014.  If any part of the appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


